 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.16
CONSULTING AND MANAGEMENT AGREEMENT


This Consulting and Management Agreement (“Agreement”) is made as of December
31, 2010 by and between Invictus Advisory Associates, Inc., a Florida
corporation (“Invictus”), and China Direct Investments, Inc., a Florida
corporation (“CDII”).  Invictus and CDII may collectively be referred to as the
“Parties”.


W I T N E S S E T H:


WHEREAS, Invictus desires to engage the services of CDII as USChina Channel,
Inc.’s (“USCC”) representative in the United States and to provide USCC with the
services as more fully set forth in this Agreement; and


WHEREAS, CDII is desirous of performing such services on behalf of Invictus and
USCC.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties hereto agree as follows:


1.  Consulting Services.


A. Upon the terms and subject to the conditions contained in this Agreement,
CDII hereby agrees that it shall, during the term of this Agreement, undertake
the performance of the following services (the “Services”):


 
a.
Familiarize itself, to the extent appropriate and feasible, with the business,
operations, properties, financial condition, management and prospects of USCC;



 
b.
Advise USCC on matters relating to its capitalization;



 
c.
Evaluate alternative financing structures and arrangements and potential sources
of investment capital;



 
d.
Assist USCC in evaluating and make recommendations concerning the relationships
among USCC's various lines of business and potential areas for business growth;



 
e.
Assist with translation of documents (Chinese/English);



 
f.
Manage and enter into contracts for professional resources on behalf of and as
required by USCC in its U.S. operations and regulatory compliance (i.e. legal,
accounting, auditing, transfer agent, public relations services and such other
services mutually agreed on by the Parties);



 
g.
School Acquisitions.  Evaluate, structure and provide advice to USCC in
connection with the acquisition of the following schools in China: Hongziang
Senior High School, located in Xia Pu, (b) Luhai School , Anhui,  and (c) Lanhua
School, Fuzhou (the “School Acquisitions”).  In addition, CDII shall coordinate
the preparation of all required documentation to complete the School
Acquisitions and the filing of all required public disclosures as required by
the SEC in connection with the School Acquisitions as required by USCC to
complete such transaction.  In addition, CDII shall pay the Expenses, as
hereinafter defined, associated with the School Acquisitions.


 
- 1 -

--------------------------------------------------------------------------------

 

 
h.
Up-Listing.  As soon as possible after the School Acquisition, CDII shall use
commercially reasonable efforts to coordinate, organize, prepare and submit the
application for Up-Listing of USCC to the New York Stock Exchange, the American
Stock Exchange, or NASDAQ Global Select or NASDAQ Global as designated by USCC,
subject to USCC qualifying for such exchange, and with the cooperation of
Invictus (the “Up-Listing”).



 
i.
In connection with such Up-Listing, CDII shall use commercially reasonable
efforts to organize an offering of USCC’s securities that seeks to raise a
dollar amount that is no less than 1.5 times the projected annual pre-tax
earnings of USCC, on such terms as the market and the Parties shall find
acceptable (the “Secondary Offering”).  The Parties shall vote in favor of USCC
approving the Secondary Offering on such terms as the Parties shall accept,
including the payment of commissions to the brokers who provide such financing
on terms which shall include a cash commission of no more than 10%, plus 3% of
the gross amount raised to pay for the brokers’ unaccountable expenses, also to
be paid in cash.



 
j.
Coordinate the preparation and filing of all required public disclosures for
USCC as required by the Securities and Exchange Commission (the “SEC”) and such
other governmental and regulatory agencies in the United States and in each
state where USCC maintains an office or is required to comply with state laws in
the United States;



 
k.
Provide assistance in financial management and the implementation of internal
controls; and



 
l.
Provide such other services upon which the Parties may mutually agree.



 
m.
Provide facilities in the U.S. to receive and answer questions from USCC
shareholders regarding USCC activities, status, plans, and other shareholder
inquiries  subject to SEC, FINRA and other regulations.



B. CDII agrees to lend USCC the sum of $150,000 (the “Loan”) to be used by USCC
for staffing in China and its U.S. corporate offices, officer and director
insurance, and the Expenses provided for in Section 3(c) below.  The principal
balance of the Loan and accrued interest shall be payable in full upon the
earlier to occur: (i) completion of the Secondary Offering, or (ii) one year
after the date of the Loan.  USCC shall sign a promissory note in a form
reasonably designated by CDII.


2. Term. The Agreement shall be for a term of twelve (12) months from January 1,
2011 to December 31, 2011.


3. Consulting Fees and Expenses. Invictus shall pay CDII for providing the
Services the following compensation and USCC shall pay the expenses set forth
below (the “Consulting Fees and Expenses”):


 
a.
Bonus Payment.  In recognition of the services previously performed by CDII on
behalf of USCC in connection with USCC’s acquisition of China Education Schools,
Ltd. and the work performed in connection with the acquisition of the Shaoxing
China Textile City High School located in Shaoxing, China, Invictus shall
transfer to CDII a total of 400,000 shares of USCC Common Stock, $0.001 par
value (the “USCC Shares”) currently owned by Invictus as a bonus for the
completion of that work.  The USCC shares are fully earned by CDII as of the
date hereof and shall be fully vested and non-forfeitable.



 
b.
Services. Invictus shall transfer to CDII a total of 200,000 shares of USCC’s
Common Stock, $0.001 par value (the “Shares”) currently owned by Invictus as
compensation for the Services set forth in this Agreement which shares shall be
fully vested and non-forfeitable.




 
- 2 -

--------------------------------------------------------------------------------

 


 
c.
Expenses. All costs and expenses necessary for legal fees, corporate
registration fees, accounting fees, transfer agent fees, SEC filing fees and
Edgarization costs, public relations services and other professional services
necessary in connection with the Services, and travel and living expenses,
copying and shipping expenses and other costs and expenses incurred in
connection therewith (the “Expenses��?.  The Expenses shall be paid by USCC
either directly to the provider of such service or if paid or incurred by CDII,
such amount shall be paid to CDII.



  
4. Information.  In order to allow CDII to provide the Services hereunder,
Invictus and USCC will cooperate with CDII and furnish CDII upon request with
all information regarding the business, operations, properties, financial
condition, management and prospects of USCC (all such information so furnished
being the “Information”) which CDII deems appropriate and will provide CDII with
access to USCC's officers, directors, employees, independent accountants and
legal counsel.  Invictus represents and warrants to CDII that all Information
made available to CDII in connection with the performance of the Services under
this Agreement will be complete and correct in all material respects and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein not misleading in light
of the circumstances under which such statements are or will be made.  Invictus
and USCC further represents and warrants that any projections and other
forward-looking information provided by it to CDII will have been prepared in
good faith and will be based upon assumptions which, in light of the
circumstances under which they are made, are reasonable.  Invictus and USCC
recognizes and confirms that CDII: (i) will use and rely primarily on the
Information and on information available from generally recognized public
sources in performing the services contemplated by this Agreement without having
independently verified the same; and (ii) does not assume responsibility for the
accuracy or completeness of the Information and any reports or other filings
made by Invictus or USCC with the SEC.


5.  Warranties.  CDII warrants that the Services to be provided under this
Agreement shall be performed by qualified personnel in a professional manner
employing reasonable commercial efforts.  This warranty shall be valid for a
period of thirty (30) days from the performance of the Services.  Except as
specifically provided in this Section 5, CDII disclaims any and all other
warranties with respect to the services provided hereunder, including without
limitation any implied warranty of merchantability or fitness for a particular
purpose. CDII does not warrant the results of any services. In addition,
Invictus and USCC acknowledge and agree that CDII is not engaged in the practice
of law or the provision of legal services, and that Invictus and USCC are
completely and independently responsible for compliance with all state, federal
and international laws applicable to the operation of their business.  CDII’s
entire liability to Invictus and USCC (or any other person or entity) for any
loss or damages resulting from any breach of this Agreement, claims, demands or
actions arising out of or relating to the Services, whether in contract, tort
(including negligence) or otherwise, shall not exceed the sum of $5,000.  In no
event will CDII or its affiliates be liable for any damages caused by Invictus'
or USCC’s action or inaction, or for any indirect, incidental, consequential,
special, punitive or exemplary damages or lost profits, including, but not
limited to, damages for loss of business profits, business interruption, loss of
business information, data, goodwill or other pecuniary loss arising from CDII’s
failure to provide the Services even if CDII has been advised of the possibility
of such damages.


6. Indemnification.  Invictus and USCC agree to indemnify and hold CDII and its
subsidiaries and their respective officers, directors, employees and agents and
(collectively, the “CDII Indemnitees”) harmless from all CDII Indemnified
Liabilities.  For this purpose, “CDII Indemnified Liabilities” shall mean all
suits, proceedings, claims, expenses, losses, costs, liabilities, judgments,
deficiencies, assessments, actions, investigations, penalties, fines,
settlements, interest and damages (including reasonable attorneys’ fees and
expenses), whether suit is instituted or not and, if instituted, whether at any
trial or appellate level, and whether raised by the parties hereto or a third
party, incurred or suffered by the CDII Indemnitees or any of them arising from,
in connection with or as a result of CDII’s

 
- 3 -

--------------------------------------------------------------------------------

 

performance or non-performance of the Services set forth in this Agreement and a
breach of any of Invictus’ or USCC’s representations under this Agreement. In no
event, however, shall CDII Indemnified Liabilities include any amounts due or
related to CDII Indemnitees intentional misconduct or breach of this Agreement.


7. Termination. CDII may terminate this Agreement at any time by providing
Invictus 10 days prior written notice if any payments required to be made under
this Agreement are not made upon demand or as otherwise provided for in this
Agreement, it being understood by the Parties that at the time of such
termination, all amounts due hereunder up to the date of termination shall be
paid in full by Invictus or USCC to CDII.  Invictus or USCC may terminate this
Agreement only for CDII’s breach of a material term or condition of this
Agreement if CDII does not cure the breach or commence to cure such breach
within fifteen (15) days after receiving written notice from Invictus or USCC
describing the material breach. In no event shall the Party exercising its right
under this Section 7 be precluded by the exercise of such termination right from
pursuing, subject to the terms of this Agreement and applicable law, any cause
of action or other claim it may then or at any time thereafter have against the
other Party in respect of any breach or default by the other Party hereunder.
From and after termination of this Agreement, the Parties shall continue to be
bound by such provisions of this Agreement as by their nature survive such
events, including, without limitation, Sections 4, 5, 6, 12 and 14.


8. Assignment and Subcontractors. This Agreement shall be assignable, in whole
or in part, by CDII. Invictus and USCC acknowledge that from time to time, CDII
may enlist a subcontractor to perform some of the Services provided to USCC. In
the event services to be performed as outlined in this Agreement are
subcontracted to a third party, the third party shall accept responsibility for
the performance of such activities. CDII will cease to bear any responsibility
related to the performance of subcontracted services; however CDII will act as
liaison between the subcontractor and USCC, to monitor the performance of
services to be provided by any third party.


9.  Modifications.  This Agreement can only be modified by a written agreement
duly signed by persons authorized to sign agreements on behalf of Invictus, USCC
and CDII, and variance from or addition to the terms and conditions of this
Agreement or other written notification will be of no effect.  The failure of
any Party to enforce any right it is granted herein, or to require the
performance by the other Party hereto of any provision of this Agreement, or the
waiver by any Party of any breach of this Agreement, shall not prevent a
subsequent exercise or enforcement of such provisions or be deemed a waiver of
any subsequent breach of this Agreement.


10.  Entire Understanding.  This Agreement represents the entire understanding
and agreement between the Parties with respect to the subject matter hereof, and
merges all prior discussions between them and supersedes and replaces any and
every other agreement or understanding which may have existed between the
Parties to the extent that any such agreement or understanding relates to
providing services to Invictus or USCC.


11.  Force Majeure.  No delay, failure or default in performance of any
obligation by either Party, excepting all obligations to make payments
hereunder, shall constitute a breach of this Agreement to the extent caused by,
in whole or in part, the other Party (and within the other party’s reasonable
control) or an act of God, war, civil disturbance, terrorist act, court order,
labor dispute, or other cause beyond its reasonable control, and such
nonperformance will not be a default under this Agreement.


12.  Laws, Severability, Venue, Waivers.  The validity of this Agreement and the
rights, obligations and relations of the Parties hereunder shall be construed
and determined under and in accordance with the laws of the State of Florida,
without regard to conflicts of law principles thereunder provided, however, that
if any provision of this Agreement is determined by a court of competent
jurisdiction to be in

 
- 4 -

--------------------------------------------------------------------------------

 

violation of any applicable law or otherwise invalid or unenforceable, such
provision shall to such extent as it shall be determined to be illegal, invalid
or unenforceable under such law be deemed null and void, but this Agreement
shall otherwise remain in full force.  Suit to enforce any provision of this
Agreement, or any right, remedy or other matter arising therefrom, will be
brought exclusively in the state or federal courts located in Broward County,
Florida.  Invictus and USCC agree and consent to venue in Broward County,
Florida and to the in personam jurisdiction of these courts and hereby
irrevocably waives any right to a trial by jury.


13.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.


14.  Other Activities; Restriction on Hiring Employees.


(a) Nothing contained herein shall prevent CDII from providing services to any
other person or entity which may be engaged in a business that is similar to or
competitive with Invictus’ or USCC’s business, provided such activity does not
contravene CDII’s obligation to not circumvent Invictus as provided for in a
separate written agreement.


(b) Except as otherwise agreed to in advance by the Parties, neither Party shall
hire, solicit for hire, or retain the services of employees of the other Party
or its affiliates during the period of time which said employee is employed by
the other Party and for six (6) months thereafter. If either Party breaches this
covenant in any respect, the breaching Party agrees to pay the other Party, as
liquidated damages for said breach, two (2) times said employee's annual salary
and prior year bonus.


15.  Disclaimer. CDII acknowledges that it has and will during the term of this
Agreement, rely upon information provided by Invictus in connection with the
performance of the Services and in accepting the Invictus’ securities as full or
partial payment of the Consulting Fees under this Agreement.


16.  Notices. All notices to be given hereunder shall be in writing, with fax or
email notices being an acceptable substitute for mail and/or and delivery to:


China Direct Investments, Inc.
431 Fairway Drive, Suite 200
Deerfield Beach, Florida 33441
Email: generalcounsel@cdii.net
Invictus Advisory Associates, Inc.
301 Yamato Road, Suite 1240
Boca Raton, FL 33431
 
Email: minmax@msn.com
     
USChina Channel, Inc.
639 N.W. 38th Circle
Boca Raton, Fl 33431
Fax: (561) 807-0099
Attn: Joel Mason, President



17.  Controlling Language, Currency.  This Agreement is in the English language
only, which language shall be controlling in all respects. Translation, if any,
of this Agreement into any foreign language shall not be of any force or effect
in the interpretation of this Agreement or in the determination of the intent of
the Parties. All calculations and determinations of dates and time periods under
this Agreement shall be by reference to the date and local time in Deerfield
Beach, Florida, at which any relevant event occurs and not the date and local
time at the actual place in the world at which the relevant event in fact
occurs. All fees and other monetary amounts referenced in or payable under this
Agreement

 
- 5 -

--------------------------------------------------------------------------------

 

shall be in U.S. Dollars. Each Party undertakes to obtain from its respective
government whatever authorization, approvals, licenses or permits are required
in order for it to perform all its obligations under this Agreement in
accordance with its terms.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.


Invictus Advisory Associates, Inc.
 
By: /s/ Mark Kallan
Name: Mark Kallan
Title: President
China Direct Investments, Inc.
 
By: /s/ Lazarus Rothstein
Name: Lazarus Rothstein
Title: Vice President



CONSENT AND ASSUMPTION OF BENEFITS BY USCC


The undersigned hereby consents to the above agreement including acceptance of
the benefits of the services to be provided by China Direct Investments,
Inc.  In addition, the undersigned hereby assumes the obligations of USCC as set
forth in this Agreement, without any obligation to make any payments of
compensation for services rendered by CDII as USCC, through its affiliates has
previously paid for such services.  USCC, is, however, responsible for payment
of the Expenses as provided for in this Agreement.



 
 
USChina Channel, Inc.
 
By: /s/ Joel Mason
Name: Joel Mason
Title: CEO


